Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “The method” capitalizing “the” indicates a second sentence, however only a comma was used after “participant,”.  Claims should be a single sentence.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hub unit” “intelligent power manager” in claim and “hub” and “intelligent power manager” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. US 2011/0098869 A1 in view of Matsuoka et al. US 2014/0277795 A1.
	
SEO teaches:
1. A method for control of an electrical appliance in a household premises, the method utilizing: 
A. an electrical appliance at the premises, [Fig. 3 100]
B. an appliance control module [Fig. 3 25 and 35] associated with the electrical appliance, the appliance control module receiving appliance operational data characterizing the electricity usage of the appliance, [para. 0068, “The control device 25 and 35 provided in at least one of the EMS 30 or the smart meter 20 recognizes setting information inputted by the user via the input device 32, cumulative history information on the operations of the electric appliances and electric power consumption history information and external electric power supply, in real-time.”]
C. a hub [smart meter 20] in data communication with the appliance control module, [para. 0064, “The smart meter 20 and the EMS 30 are able to communicate with the electric appliances.”]
D. an intelligent power manager [EMS 30] in data communication with: 
(I) the hub [Fig. 2 comm link between 30 and 20], and


The method including the steps of: 
a. the hub receiving the appliance operational data from the appliance control module, [para. 0057, “The EMS 30 or the smart meter 20 may be connected with electric appliances including a refrigerator 101, a washing machine 102, an air conditioner 103, TV 105, a cooking appliance 104 and a TV 105, only to two-way communicate with the electric appliances.”]
b. the intelligent power manager: 
(1) receiving: 
i. the appliance operational data from the hub, [para. 0057, “The EMS 30 or the smart meter 20 may be connected with electric appliances including a refrigerator 101, a washing machine 102, an air conditioner 103, TV 105, a cooking appliance 104 and a TV 105, only to two-way communicate with the electric appliances.”]
 and 
ii. a price signal from an energy market participant, the price signal characterizing value to be provided to the premises for a change in the amount of electricity to be supplied to the premises, [para. 50, “That is, a real-time price signal of the electric power market or billed power-rate information or unit prices information for billing are delivered via EMS installed in each of the households and EMS communicates with each of the electric appliances to control.”]

how the optimization is achieved.  Because it is result-oriented, it has no weight.]  [para. 0071-0072, “The most important role of the EMS 30 and the smart meter 20 is to provide the electric appliances with a power-saving mode to save the power-rate, power consumption and carbon dioxide emission, when the electric appliances are put into operation. The power-saving mode configured to save the power-rate is implemented based on information relating to the power-rate under a variable -payment system (see, FIG. 16) in which the power-rate is variable according to the usage time of an electric appliance.”]

c. the hub: 
(1) controlling the electrical appliance to follow the optimized appliance operating regime, thereby changing the electrical appliance's electricity usage, [para. 0071-0072]
(2) receiving the electrical appliance's changed electricity usage,  [para. 0067, “The EMS 30 or the smart meter 20 may transmit real-time power information to the communication device (101c, 102c, 103c and 104c. “] and 
(3) communicating to the intelligent power manager the electrical appliance's changed electricity usage, [para. 0067, “The EMS 30 or the smart meter 20 may transmit real-time power information to the communication device (101c, 102c, 103c and 104c. “]




d. the intelligent power manager:   [Fig. 4 250 HUB]
(1) recording a value for the electrical appliance's changed electricity usage, [para. 0306, “Further, in some embodiments the actual amount of savings 2540 resulting in energy costs resulting from participation in the DR event may be calculated and displayed.”
(2) adding the value to other values for changed electricity usage arising from other electrical appliances, the other electrical appliances each having an associated other appliance control module, thereby obtaining a total value for changed electricity usage.  [Fig. 25F 2540]

	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Matsuoka with those of SEO to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Matsuoka teaches that calculating the total power saved and translating to a price value is helpful for end users to know how much money is saved by using power saving features when rates have gone up (demand response with variable pricing structure).

	SEO teaches:
2. The method of claim 1 wherein:
a. the appliance control module [is?] associated with the electrical appliance, [Fig. 3 control device 25 and 35 are associated with appliances 100] and 


	SEO teaches:
3. The method of claim 2 further including the step of making a value payment to the appliance control supplier, the value payment being dependent on the total value for changed electricity usage.  [para. 0072, “The power-saving mode configured to save the power-rate is implemented based on information relating to the power-rate under a variable -payment system (see, FIG. 16) in which the power-rate is variable according to the usage time of an electric appliance.”]

	SEO further teaches:
4. The method of claim 2 wherein:
a. the appliance control supplier is a manufacturer of the electrical appliance, [Fig. 3] and 
b. the appliance control module is incorporated into the electrical appliance at manufacture. [Fig. 3 control device 101a 102a 103a and 104a are incorporated into the appliances themselves]

	SEO teaches:
5. The method of claim 1 wherein the step of the hub controlling the electrical appliance includes:
a. the hub providing control signals to the appliance control module, [para. 0071, “The most important role of the EMS 30 and the smart meter 20 is to provide the electric appliances with a 
b. the appliance control module changing the electrical appliance's electricity usage in dependence on the control signals.  [para. 0078, “To implement the power-saving operation, the control device (101a, 102a, 103a and 104a) installed in the electric appliance self-determines whether the current time is in the peak time period based on the electric power information transmitted from the EMS 30 or the smart meter 20.”]

	SEO teaches:
6. The method of claim 1 wherein the operational data characterizing the electricity usage of the appliance includes at least one of: 
a. data characterizing any electricity consumption by the appliance. 
b. data characterizing any electricity generation by the appliance.

	SEO teaches:
7. The hub unit of claim 1 wherein the appliance control module is separate and spaced from the electrical appliance.  [Fig. 3]

	SEO teaches:
8. The method of claim 1 wherein the hub includes: 
a. an appliance communications transceiver [Fig. 3 34 and 24] configured to: 
(1) receive the appliance operational data from the appliance control module,[Fig. 2] and 

b. a remote communications transceiver configured to: (1) transmit the appliance operational data to the intelligent power manager, and (2) receive the optimized appliance operating regime from the intelligent power manager. [Fig. 2]

	Regarding claims 9-11, these claims recite a “hub” which implements the features of method claim 1 above and is rejected on the same grounds and rationale as claim 1 above.
 
	Regarding claims 12-15, these apparatus claims recite the apparatus for implementing the method of claim 1 above and are rejected on the same grounds and rationale as method claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115